DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Power of Attorney
It is noted that no power of attorney has been filed in the present application.
Drawings
The drawings are objected to because they do not comply with 37 C.F.R. 1.84(h).  
Figs. 6 and 7 must be clearly separated and not connected by lead lines and reference numbers.  
Figs. 17 and 18 must be clearly separated and not connected by lead lines
The drawings are objected to because on sheet 4 by figs. 6 and 7, a reference number “20” is shown, but it does not point to any particular feature with a lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
It is respectfully requested that paragraph [002] be revised and updated to refer to all of the prior applications indicated on the Application Data Sheet for purposes of clarity.  The reference to all the prior applications should include the relationship (i.e., continuation, divisional, or continuation-in-part) of all nonprovisional applications, and their current status.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Regarding claim 1, last line, the recitation “the fiber, humidity controlled container” lacks proper antecedent basis.  It is suggested that such be changed to --the humidity controlled container.--.
Regarding claim 3, line 1, the recitation “the valve” lacks proper antecedent basis in claim 1.  The “valve” is introduced in claim 2.  It is suggested that claim 3 be amended to depend from claim 2.
Regarding claim 5, line 1, the term “container” should perhaps be changed to the --humidity controlled container--.
Regarding claim 7, line 1, the introductory clause “interior lattice insert” should be changed to --lid--.
Regarding claim 8, line 1, the introductory clause “interior lattice trimmer” should be changed to --lid--.
Regarding claim 8, line 2, the phrase “container’s interior” should perhaps be changed to the --interior of the humidity controlled container--.
Regarding claim 9, line 1, the introductory clause “interior lattice insert” should be changed to --lid--.
Regarding claim 11, line 2, the term “containers” should perhaps be changed to the --humidity controlled containers--.
Regarding claim 13, line 3, the term “A” should be changed to --a--.
Regarding claim 18, line 2, the semi-colon at the end of the line should be changed to a period.
Claims 2, 4, 6, 10, 12, 14-17 and 19 are likewise objected to as each claim depends directly or indirectly from an objected to claim.






Appropriate correction is required.
Double Patenting
STATUTORY DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-16 of prior U.S. Patent No. 11,230,414. This is a statutory double patenting rejection.
NONSTATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,230,414 in view of Garland (US 920,318). 
The subject matter of claims 1-12 of the present application is identically found in claims 1-8 of the ‘414 patent with the exception of the limitations “an interior lattice insert” in claim 1, and the particular limitations in claims 6-9.  
Regarding claim 1, the Garland reference discloses that it is old and well known in the relevant art to provide a lid for a container which includes an interior lattice insert (1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the claimed subject matter of claim 1 by having incorporated an interior lattice insert, as taught by Garland, in order to sift the contents as desired.  
Regarding claims 2-5, the particular limitations found in these claims are identically found in claims 2, 3, 5 and 6, respectively, of the ‘414 patent.
Regarding claim 6, the now provided interior lattice insert taught by Garland is a cylinder.  
Regarding claim 7, making the now provided interior lattice insert taught by Garland from plastic is merely a choice of material design, and would have been obvious to a skilled artisan as plastic is generally an inexpensive material which may be molded or woven to form a lattice shape.  
Regarding claim 8, having the now provided insert taught by Garland spaced 1 to 2 inches away from the container’s interior is merely a choice of mechanical design, and would have been obvious to a skilled artisan to prevent wasted space and to allow the insert to occupy the majority of the interior space of the container.
Regarding claim 9, having the now provided insert taught by Garland consist of a lattice pattern with ½ to ¾ inch squares is merely a choice of mechanical design, and would have been obvious to a skilled artisan to permit sifting and sorting of undesired material contents which is smaller than a desired size.
Regarding claims 10-12, the particular limitations found in these claims are identically found in claims 7, 8 and 4, respectively, of the ‘414 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show lids for containers and methods of using the lids on containers.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 November 2022